 


113 HR 3389 IH: CFPB Slush Fund Elimination Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 3389 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mrs. Capito (for herself, Mr. Huizenga of Michigan, Mr. Westmoreland, Mr. Cotton, Mr. Garrett, Mr. Campbell, Mr. Luetkemeyer, Mr. Duffy, Mr. Bachus, Mr. Posey, and Mr. Pittenger) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To repeal the Consumer Financial Civil Penalty Fund and to deposit existing amounts in such Fund into the Treasury, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the CFPB Slush Fund Elimination Act of 2013.  
2.Repeal of Fund 
(a)In generalSection 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended— 
(1)in subsection (c), by striking and in the Civil Penalty Fund established under subsection (d); and 
(2)by amending subsection (d) to read as follows: 
 
(d)Penalty funds deposited into the general fundIf the Bureau obtains a civil penalty against any person in any judicial or administrative action under Federal consumer financial laws, the Bureau shall deposit the amount of the penalty collected into the general fund of the Treasury..  
(b)Funds deposited in TreasuryThe Board of Governors of the Federal Reserve System shall deposit all amounts in the Consumer Financial Civil Penalty Fund into the general fund of the Treasury.  
 
